                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


ON SEMICONDUCTOR CORPORATION
and SEMICONDUCTOR COMPONENTS
INDUSTRIES,LLC,

               Plaintiffs,
                                                 C.A. No. 17-247-LPS-CJB



POWER INTEGRATIONS,INC.,

               Defendant.


John 0. Day and Andrew C. Mayo, ASHBY & GEDDES,Wilmington, DE,

Roger Fulghum,BAKER BOTTS L.L.P., Houston, TX,

Colette Reiner Mayer, MORRISON & FOERSTER LLP,Palo Alto, CA,

      Attorneys for Plaintiffs.


John W.Shaw and Andrew E. Russell, SHAW KELLER LLP, Wilmington, DE,

Joseph B. Warden and Warren K. Mabey Jr., FISH & RICHARDSON P.C., Wilmington, DE,

Frank E. Scherkenbach, FISH & RICHARDSON P.C., Boston, MA,

Howard G.Pollack, Michael R. Headley, and Neil A. Warren, FISH & RICHARDSON P.C.,
Redwood City, CA

      Attorneys for Defendant.




                                  MEMORANDUM OPINION




October 9,2018
Wilmington, Delaware
STARM,U.S. District Judge:

       Plaintiffs ON Semiconductor Corporation and Semiconductor Components Industries,

LLC ("Plaintiffs" or"ON")brought this patent infnngement suit against Defendant Power

Integrations, Inc.("Defendant" or "Power"), alleging that Power infringes ON's U.S. Patent Nos.

7,440,298 (the "'298 patent"), 7,564,705 (the "'705 patent"), 7,800,923 (the "'923 patent"),

7,796,407(the "'407 patent"), 9,077,258 (the "'258 patent"), and 7,102,211 (the "'211 patent").

(See generally D.I. 24) Power asserted counterclaims alleging that ON infringes Power's U.S.

Patent Nos. 6,107,851 (the "'851 patent"),6,229,366(the "'366 patent"), 6,337,788 (the "'788

patent"), 6,456,475 (the "'475 patent"), 8,077,483 (the "'483 patent"), and 8,773,871 (the "'871

patent").' (See generally D.I. 34,87) The asserted patents generally relate to power supply

controllers. (See D.I. 81 at 1)

       Presently before the Court is the issue ofclaim construction. The parties submitted

technology tutorials(see D.I. 79, 80), objections to such technology tutorials(see D.I. 92,94),

claim construction briefs (see D.I. 81, 83,91,95), supporting exhibits(see D.I. 82,83-1, 93, 96),

notices ofsupplemental authorities (see D.I. 102,106), and ajoint letter requested by the Court

(see D.I. 105). The Court held a claim construction hearing on August 6,2018, at which both

sides presented oral argument. (See D.I. 104 ("Tr."))

I.        LEGAL STANDARDS


          The ultimate question ofthe proper construction ofa patent is a question of law. See Teva

Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831,837(2015)(oitmg Markrnan v. Westview


      'Power has also asserted infringement of U.S. Patent No.6,249,876(the "'876 patent").
The Court does not presently have before it claim construction disputes relating to the '876
patent.

                                                  1
Instruments, Inc., 517 U.S. 370,388-91 (1996)). "It is a bedrock principle of patent law that the

claims of a patent define the invention to which the patentee is entitled the right to exclude."

Phillips V. AWHCorp.,415 F.3d 1303,1312(Fed. Cir. 2005)(internal quotation marks omitted).

       "[TJhere is no magic formula or catechism for conducting claim construction." Id. at

1324. Instead, the Court is free to attach the appropriate weight to appropriate sources "in light

ofthe statutes and policies that inform patent law." Id.

       "[T]he words ofa claim are generally given their ordinary and customary meaning ...

[which is] the meaning that the term would have to a person ofordinary skill in the art in

question at the time ofthe invention, i.e., as ofthe effective filing date ofthe patent application."

Id. at 1312-13 (internal citations and quotation marks omitted). "[T]he ordinary meaning of a

claim term is its meaning to the ordinary artisan after reading the entire patent." Id. at 1321

(internal quotation marks omitted). The patent specification "is always highly relevant to the

claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of

a disputed term." Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582(Fed. Cir. 1996).

       While "the claims themselves provide substantial guidance as to the meaning of particular

claim terms," the context ofthe surrounding words ofthe claim also must be considered.

Phillips, 415 F.3d at 1314. Furthermore,"[ojther claims ofthe patent in question, both asserted

and unasserted, can also be valuable sources of enlightenment...[bjecause claim terms are

normally used consistently throughout the patent." Id. (internal citation omitted).

       It is likewise true that "[djifferences among claims can also be a useful guide.... For

example,the presence of a dependent claim that adds a particular limitation gives rise to a

presumption that the limitation in question is not present in the independent claim." Id. at 1314-
15 (internal citation omitted). This "presumption is especially strong when the limitation in

dispute is the only meaningful difference between an independent and dependent claim, and one

party is urging that the limitation in the dependent claim should be read into the independent

claim." SunRace Roots Enter. Co., Ltd. v. SRAMCorp.,336 F.3d 1298,1303(Fed. Cir. 2003).

       It is also possible that "the specification may reveal a special definition given to a claim

term by the patentee that differs fi:om the meaning it would otherwise possess. In such cases, the

inventor's lexicography governs." Phillips, 415 F.3d at 1316. It bears emphasis that "[e]ven

when the specification describes only a single embodiment,the claims ofthe patent will not be

read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

using words or expressions of manifest exclusion or restriction." Hill-Rom Servs., Inc. v. Stryker

Corp., 755 F.3d 1367,1372(Fed. Cir. 2014)               Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898,906(Fed. Cir. 2004))(internal quotation marks omitted).

       In addition to the specification, a court "should also consider the patent's prosecution

history, ifit is in evidence." Markman v. Westview Instruments, Inc., 52 F.3d 967,980(Fed. Cir.

1995), affd,517 U.S. 370(1996). The prosecution history, which is "intrinsic evidence,"

"consists ofthe complete record ofthe proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination ofthe patent." Phillips, 415 F.3d

at 1317. "[T]he prosecution history can often inform the meaning ofthe claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be." Id.


       In some cases,"the district court will need to look beyond the patent's intrinsic evidence
and to consult extrinsic evidence in order to understand,for example,the background science or

the meaning of a term in the relevant art during the relevant time period." Teva, 135 S. Ct. at

841. Extrinsic evidence "consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises." Markman,52 F.3d

at 980. For instance, technical dictionaries can assist the court in determining the meaning of a

term to those of skill in the relevant art because such dictionaries "endeavor to collect the


accepted meanings ofterms used in various fields of science and technology." Phillips^ 415 F.3d

at 1318. In addition, expert testimony can be useful "to ensure that the court's understanding of

the technical aspects ofthe patent is consistent with that of a person of skill in the art, or to

establish that a particular term in the patent or the prior art has a particular meaning in the

pertinent field." Id. Nonetheless, courts must not lose sight ofthe fact that "expert reports and

testimony [are] generated at the time of and for the purpose oflitigation and thus can suffer from

bias that is not present in intrinsic evidence." Id. Furthermore,"statements made by a patent

owner during an IPR [inter partes review] proceeding ... can be considered for claim

construction." AylusNetworks, Inc. v. Apple Inc., 856 F.3d 1353, 1362(Fed. Cir. 2017).

Overall, while extrinsic evidence "may be useful" to the court, it is "less reliable" than intrinsic

evidence, and its consideration "is unlikely to result in a reliable interpretation of patent claim

scope unless considered in the context ofthe intrinsic evidence." Id. at 1318-19. Where the

intrinsic record unambiguously describes the scope of the patented invention, reliance on any

extrinsic evidence is improper. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298,

1308(Fed. Cir. 1999)(citing Vitronics, 90 F.3d at 1583).

        Finally,"[t]he construction that stays true to the claim language and most naturally aligns
with the patent's description of the invention will be, in the end, the correct construction."

Renishaw PLC v. Marposs Societa'per Azioni, 158 F.3d 1243,1250(Fed. Cir. 1998). It follows

that"a claim interpretation that would exclude the inventor's device is rarely the correct

interpretation." Osram GmbHv. Int'l Trade Comm% 505 F.3d 1351,1358(Fed. Cir. 2007)

(quotingMoi/me         Co. v. U.S. Int'l Trade Comm'n,75 F.3d 1545, 1550(Fed. Cir. 1996)).

II.    CONSTRUCTION OF DISPUTED TERMS'

       A.      ON'S PATENTS


               1.      '298 and '705 Patents


                       a.      "magnetized voltage"^ "demagnetized voltage"'*

 "magnetized voltage"                              "demagnetized voltage"

 ON                                                    ON
 "voltage produced at a secondary winding          "voltage applied to the secondary winding
 while an input voltage is applied to a primary    while an input voltage is not applied to the
 winding"                                              primary winding"

 Power                                                 Power
 "voltage at the output ofthe transformer          "voltage at the output of the transformer
 during the magnetization period"('298             during the demagnetization period"('298
 patent, els. 1, 2)                                patent, els. 1,2)

 "voltage at the output ofthe magnetic device          "voltage at the output ofthe magnetic device
 during the magnetization period"('298                 during the demagnetization period"('298
 patent, els. 10,11;'705 patent, els. 1, 3,4, 5,       patent, els. 10,11;'705 patent, els. 1, 3,4,5,
 6)                                                    6)




       'The Court will also adopt the parties' proposed agreed-upon constructions.

       'This term appears in claims 1 and 8 ofthe '298 patent and claim 1 ofthe '705 patent.

       ''This term appears in claims 1 and 9 of the '298 patent and claim 1 ofthe '705 patent.

                                                   5
 Court                                              Court
"voltage at the output ofthe transformer            "voltage at the output ofthe transformer
during the magnetization period"('298               during the demagnetization period"('298
patent, els. 1,2)                                   patent, els. 1,2)

"voltage at the output ofthe magnetic device        "voltage at the output ofthe magnetic device
during the magnetization period"('298               during the demagnetization period"('298
patent, els. 10, 11;'705 patent, els. 1, 3, 4, 5,   patent, els. 10, 11;'705 patent, els. 1, 3,4, 5,
6)                                                  6)

       While the specification focuses on magnetic devices with primary and secondary

windings {see '298 patent at 1:14-32; D.I. 95 at 11; Tr. at 6), the claims refer not only to a

transformer(which characteristically has distinct first and second windings) but also more

broadly to a magnetic device generally {see D.I. 81 at 20-21), which may include, for example, an

inductor {see Tr. at 14). ON's construction improperly would eliminate the claims' distinction

between a transformer and a magnetic device. {See id. at 20-21)

       The Court recognizes its adoption ofPower's proposed constructions results in different

constructions than the PTAB provided. However,since Power did not propose any constructions

ofthese terms to the PTAB,it does not appear that the PTAB rejected the constructions adopted

here. {See id. at 7-8; D.I. 102-1 Ex. V at 11-12; D.I. 106-1 Ex.Z at 12-13)
                       b.     The "in response to" Terms:
                              "generat(e/ing) a [] signal... in response to"^

 ON
 Plain and ordinary meaning

 Alternatively,"generat(e/ing) a[x] signal...in response to [y]" ->• "generat(e/ing) a [x] signal
 based, at least in part, on [y]"

Power
 When a claim recites that signal A "is generated ... in response to" signal B (and potentially
 other signals) it means that "the value of[x] is derived, at least in part, from the value of[y]"
 Court
"generat(e/ing) a[x] signal...in response to [y]" ->■ "generat(e/ing) a [x] signal based, at least
 in part, on [y]"

       ON agrees that there is "a clear and definite relationship between [y] and the step of

generating signal [x]," but is concerned about identifying the specific relationship of each

instance of the claim phrase without separately defining each specific claim term in each separate

patent (as it alternatively proposes). (D.I. 105 at 1-2 Ex. A) During oral argument. Power

conceded that "based on, at least in part" would be "fine" and that its proposed "derived" was

meant as "another way of saying 'generate' without just repeating 'generate.'" (Tr. at 30-31)

ON's revised, proposed, compromise construction adequately encompasses the generic

relationship that exists between [x] and [y]. During the summary judgment stage or at trial,

experts will be able to explain further that specific relationship (whether or not mathematical) for

each claim term and how the accused product allegedly infringes.




        ^The "generat(e/ing) a [] signal. . . in response to" terms appear in claims 1 and 8 of the
'298 patent, claim 1 of the '705 patent, claims 1 and 12 of the '923 patent, and claims 1, 5, 6, and
31 of the '407 patent. The parties proposed revised constructions in a joint letter dated August
15, 2018 after the hearing. {See D.I. 105) These revised proposals are shown in the table.
                2.     '258 Patent


                       a.     ''generating a compensation signal in
                               accordance with a synchronous rectifying signal"^

 ON
 "generating a compensation signal so that it conforms to a synchronous rectifying signal'
 Power
 When a claim recites "generating [signal A]in accordance with [signal B]" it means that the
 value (i.e. magnitude, duration, etc.) of signal A is derived, at least in part, from the value of
 signal B.

 Court
 "generating a compensation signal based, at least in part, on a synchronous rectifying signal'

         ON argues that the phrase "in accordance with [something]" means "conforming with

[that something]." (D.I. 83 at 7; D.I. 95 at 17) ON admits that"mere coincidence would not

suffice." (D.I. 83 at 8; D.I. 95 at 17) During oral argument. Power conceded that "based on"

would work just as well as "derived" to demonstrate that "there is a mathematical relationship

between the input and the output." (Tr. at 39-40) The Court's modified construction, which

includes "based, at least in part, on," is consistent with its conclusions on the "in response to"

terms.


                       b.      "error amplifier"^

 ON
 "a circuit component that amplifies the difference in magnitude between two input signals"
 Power
 "a circuit component that generates an output having a magnitude representative ofthe
 difference in magnitude between two input values; not a comparator"



         ^This term appears in claim 1 ofthe '258 patent.

         ^This term appears in claim 1 ofthe '258 patent.

                                                  8
 Court
 "a circuit component that generates an output having a magnitude representative ofthe
 difference in magnitude between two input values; not a comparator"

       The parties dispute "whether an 'error amplifier' must generate an analog output signal

having a magnitude that is representative ofthe actual difference between two input signals"

(Power's position) or whether "an error amplifier generates an output signal merely indicating

whether a difference exists between input signals"(ON's position). (D.I. 81 at 26-27) The

parties also dispute whether an "error amplifier" may encompass a comparator: Power says no,

while ON says yes.

       The Court sides with Power, which correctly writes:"The intrinsic record demonstrates

that the claimed 'error amplifier' generates an analog output signal that represents the amount of

the difference between the measured voltage and a desired voltage." {Id. at 27;see also D.I. 91

at 17-18 (error amplifiers "generate an analog signal output(V^r)that is representative ofthe

actual difference between the two inputs(Sref              Dictionary definitions further support

a finding that a POSA would understand that an error amplifier is an analog device whose

"output is an analog signal that represents the difference between its two inputs," whereas a

comparator is a digital device whose output is a logic state indicating "whether one input is

higher than the other." (Tr. at 46)
               3.     '407 and '923 Patents


                       a.     "polarity of the pulse signal[s]"®

 ON
 Plain and ordinary meaning

 Alternatively,"a high or low state ofthe pulse signal(s)'

 Power
"the negative/positive state ofa pulse signal that is a differential signal having both positive
and negative magnitudes relative to a common reference"
 Court
"the negative/positive state ofa pulse signal that is a differential signal having both positive
and negative magnitudes relative to a common reference"

       The parties agree that the polarity ofthe pulse signal determines the on or off state ofthe

power switch. (See id.; D.I. 95 at 14) Both parties also seem to agree that polarity refers to the

two contrasting states ofthe pulse signal. (See D.I. 91 at 13 (suggesting alternative construction

of"the positive or negative state ofthe pulse signal"); D.I. 95 at 15 ("polarity" is "the two

contrasting states ofa pulse signal"))

       Power argues that "the term 'polarity' connotes a signal having positive and negative

amplitudes and not merely a high and low state," noting that the patents refer to "positive-

polarity pulse signal[s]" and "negative-polarity pulse signal[s]." (D.I. 91 at 13; see also '407

patent at 5:26-29;'923 patent at 4:14-16) It follows, according to Power,that "the additional

polarity qualifier means the claimed pulse signals have both positive and negative magnitudes

relative to a common reference." (D.I. 81 at 21) ON argues that Power's construction violates

the doctrine of claim differentiation by defining "pulse signal" as a "differential signal," because



         ^This term appears in claims 1 and 31 ofthe '407 patent and claim 12 ofthe '923 patent.

                                                 10
claim 12 of the '407 patent and claim 7 ofthe '923 patent specify that "the pulse signal is a

differential signal," unlike the respective claims on which they depend. (See D.I. 83 at 4)

        The Court agrees with Power that the construction should refer to a positive or negative

state, because the specification consistently describes the pulse signals as differential signals

having positive or negative polarity. Claim differentiation does not render Power's construction

wrong; the dependent claims contain several additional differences from the independent claim

besides just characterizing the pulse signals as differential signals.

                       b.      "power-switch set"^

 ON
 Plain and ordinary meaning

 Alternatively,"a collection ofcircuit elements configured to operate as a power switch"
 Power
 "two or more distinct transistor devices configured to operate collectively as a power switch"
 Court
 "two or more distinct transistor devices configured to operate collectively as a power switch"

       The parties agree that a transistor device is a power switch. (See D.I. 81 at 24; D.I. 83 at

6) ON contends that"set" refers to "a collection ofcomponents that operate as a power switch"

and that "nothing in the specification indicates that two switches are required." (D.I. 83 at 6; D.I.

95 at 16) For support, ON points to dependent claim 2- which specifies the set having two

switches - and the doctrine of claim differentiation. (See D.I. 83 at 5)

       To Power,"[t]here is nothing in the specification that contemplates a 'power-switch set'

having only a single transistor." (D.I. 81 at 24) Rather,the patent discusses a power-switch set



        ^This term appears in claims 1 and 12 ofthe '923 patent.

                                                  11
as having two switches. (See '923 patent at 5:55-6:11) Power also argues that dependent claim 2

narrows the orientation ofthe switches and the relation of other components in the power-switch

set, thereby further narrowing independent claim 1 and saving it from the doctrine ofclaim

differentiation. (See D.I. 91 at 14)

       The Court agrees with Power and will adopt its construction.

               4.        '211 Patent


                         a.    "common leads projecting out from the resin-sealing body"'°

 ON
 "leads with a common electrical potential each beginning inside of and extending outside of
 the resin-sealing body"

 Power
 "common leads" ->■ "two or more physically separate leads that have a common electrical
 potential"

 Court
 "leads with a common electrical potential each beginning inside of and extending outside of
 the resin-sealing body"

       The parties agree that "common" means having "common electrical potential" (D.I. 83 at

10), but have two disputes: (1) where the leads must begin, and (2) whether the leads are

"physically separate."

       The Court agrees with ON that a PCS A would understand that "project out from" means

the thing that is being projected "begins within and extends outwardly from the boundary." (Id.)

This is different from "project from," which "informs the reader that there is a thing that extends

outwardly from the barrier." (Id.) The abstract provides that "common leads [are] coupled to an

island, and a part of the common leads projects out from a resin seal body[;]. . . [t]hen, the heat


         '°This term appears in claims 1 and 5 of the '211 patent.

                                                  12
...is dissipated through the common leads to the outside ofthe resin seal body." ('211 patent,

Abstract; see also id. at 4:18-23("[T]he heat generated ... is transferred jfrom the island 23 to

the common leads 24M.... Then,the generated heat is dissipated to the outside ofthe resin-

sealing body."), 6:24-28)

       As to the second issue, ON and Power actually agree that the common leads have to be

physically separate at some points and coupled at other points. {See Tr. at 12-1A) The Court

agrees with ON that inclusion of"physically separate" in the construction is confusing and

unnecessary.


                       b.     "hybrid integrated circuit board"


 ON
 Plain and ordinary meaning

 Alternatively,"an interconnect structure for a plurality of electronic elements"
 Power
 "insulated or non-conductive board that is formed separately from the conductive pattern'
 Court
 "insulated or non-conductive board, which may include an insulating layer'

       ON's construction is incorrect because the claim does not describe "the physical

configuration ofthe board"(D.I. 83 at 11) but, instead, describes a "hybrid integrated circuit

device.""


       ON faults Power's proposed construction for improperly adding two limitations to the

claim. First, ON argues that the requirement that the board "is formed separately" from the

conductive pattern is inconsistent with claim 5's requirement that a conductive pattern is "formed



        ''This term appears in claim 5 ofthe '211 patent.

                                                 13
at least on a surface of the board. (See id. at 12) The Court finds that the "formed separately"

language adds confusion to what is required by claim 5: that the conductive pattern is "formed at

least on a surface of the hybrid integrated circuit board.

       Second, ON argues that the requirement that the board must be "insulated or non-

conductive" is too narrow, as the patent expressly provides that the board can be metal, including

a conductive metal. (See id.) Power agrees that the board could be metal, but, if it is, the board

must have an insulating layer on it. (See D.I. 81 at 30) ON does not disagree, but notes that the

insulating layer would be a separate component. (D.I. 95 at 20) The Court finds that the board

may be either a non-conductive material or a metal material with an insulating layer; the

insulating layer need not be a separate component but may rather be part ofthe board.

       B.      POWER'S PATENTS


               1.     '851 and '366 Patents


                       a.      ^4nternally controlled signal within the regulation circuit"

 ON
 "a signal that is not subject to line voltage or load magnitude variations'
 Power
 Plain and ordinary meaning

 This proposed term for construction modifies "frequency variation signal" which the parties
 agree, consistent with the Court's prior construction, should be construed as:"an intemal
 signal that cyclically varies in magnitude during a fixed period oftime and is used to modulate
 the frequency ofthe oscillation signal within a predetermined frequency range."
 No further construction is required.




       '^This term appears in claim 20 ofthe '851 patent.

                                                 14
 Court
 Plain and ordinary meaning

 This proposed term for construction modifies "frequency variation signal" which the parties
 agree, consistent with the Court's prior construction, should be construed as:"an internal
 signal that cyclically varies in magnitude during a fixed period oftime and is used to modulate
 the frequency ofthe oscillation signal within a predetermined frequency range."
 No further construction is required.

       The claimed "regulation circuit" of new claim 20 is "a frequency variation circuit that

provides a frequency variation signal, wherein the frequency variation signal is an internally

controlled signal within the regulation circuit." ('851 patent, cl. 20) The parties agree that the

Court should apply its earlier construction of"frequency variation signal:""an internal signal that

cyclically varies in magnitude during a fixed period oftime and is used to modulate the

frequency ofthe oscillation signal within a predetermined frequency range." (D.I. 78-1 at 17)

The parties dispute whether "internally controlled signal within the regulation circuit" needs to

be construed.


       ON argues that it does, and that the specification establishes that the use ofan "internal

frequency variation signal" has "an advantage over the frequency jitter operation [in the prior art]

in that the frequency range of the present[] regulation circuit 850 is known and fixed, and is not

subject to line voltage or load magnitude variations'' ('851 patent at 11:45-50)(emphasis

added) ON finds further support for its position in statements made by the Federal Circuit in a

related appeal and also by Power in its office action response and its Federal Circuit briefing.

{See D.I. 83 at 16-17)

       Power argues that the prior agreed-to construction of"frequency variation signal"

"sufficiently defines the important characteristics ofthe signal," emphasizing that it is internally


                                                 15
controlled. (D.L 81 at 4-5) Power further argues that not being "subject to the line voltage or

load magnitude variations" is an "aspirational goal ofthe invention" and not an "exhaustive list

of characteristics which may result." {Id. at 5) The Court agrees with Power that"ON's

proposed construction improperly isolates one of[multiple] potential benefits of an internally

controlled signal"(D.I. 91 at 1); at least one other result is that the regulation circuit is "known

and fixed"('851 patent at 11:49).

       ON does not dispute that "internally controlled" was added during reexamination. {See

Tr. at 98-99) The Court agrees with Power that the Court's prior construction already accounts

for the new "internal" language and that additional construction ofthis term is urmecessary.

                        b.     "according to a magnitude of said frequency variation signal"*^

 ON
 "according to a magnitude of a signal varying frequency and not subject to line voltage or load
 magnitude variations"

 Power
 "the signal instructing said drive circuit to discontinue said drive signal is derived, at least in
 part, from the magnitude ofthe frequency variation signal"
 Court
 "the signal instructing said drive circuit to discontinue said drive signal is based, at least in
 part, on the magnitude ofthe frequency variation signal"

       ON argues that Power's construction "does not include any recognition that the signal is

'internal'"(D.I. 83 at 20), but that is wrong, because the term "frequency variation signal" has

already been construed to be an "internal signal," as noted above {see D.I. 91 at 3). For similar

reasons as explained with respect to the '258 patent, the Court rejects Power's phrase "is derived,

at least in part, from" and, instead, uses "based, at least in part, on."


        ^^This term appears in claim 13 ofthe '851 patent.

                                                   16
                        c.     ^'comprising an on-state and an off-state«14


ON
"having at least one state that allows the switch to be active or 'on' and at least one state that
results in the switch being placed or held in its inactive or 'off condition"

Power
"on-state" ->■ "the state of the maximum duty cycle signal that allows the switch to be active or
'on' and is independent of the logic state of the signal itself

 "off-state" "the state of the maximum duty cycle signal that results in the switch being
 placed or held in its inactive or 'off condition and, again, is independent of logic state"
 Court
 "having at least one state that allows the switch to be active or 'on' and at least one state that
 results in the switch being placed or held in its inactive or 'off condition"

       Claim 1 of the '366 patent refers to "an oscillator that provides a maximum duty cycle

signal comprising an on-state and an off-state." ('366 patent, cl. 1) The parties agree that a

"maximum duty cycle signal" is "a signal the purpose of which is to limit the maximum 'on-

time' of a power switch during an on/off switching cycle." (D.I. 78-1 at 17) The parties also

agree that the on-state allows the switch be active or on, and the off-state results in the switch

being inactive or off. (See D.I. 81 at 6; D.I. 83 at 21)

       The parties' dispute concerns Power's proposal to add that the on-state and off-state are

"independent of the logic state." Power argues that "ON's proposal is both incorrect and

incomplete in that it conflates the 'on-state' and 'off-state' of the maximum duty cycle signal

with the respective on and off states of the switch it controls." (D.I. 81 at 6) In other words.

Power claims that its proposal clarifies that "the 'on-state' of the maximum duty signal (when the




         ''^This term appears in claim 1 of the '366 patent.

                                                   17
signal allows the drive circuit to turn the switch on)does not necessarily correspond to the signal

itself being at a high magnitude (i.e. a high logic state)" and vice versa. (D.I. 91 at 4)

       ON agrees vrith Power that "[tjhere is nothing in the specification or prosecution history

...that ties the signal's specific logic state to the claimed 'on-state' and 'off-state.'" (D.I. 95 at

3;see also D.I. 81 at 6) Due to this agreement, ON suggests "there is no reason to introduce a

requirement oflogic state' into the claims." (D.I. 95 at 3; see also Tr. at 114-15) The Court

agrees with ON that Power's addition oflogic states is unnecessary.

                        d.     "soft start circuit means"'^


 ON
 Means plus function, subject to § 112 ^ 6.

 The functions ofthe soft start circuit should be construed in accordance with the plain
  meaning ofthe claims setting forth such soft start circuit ftinctions.

 The corresponding structures related to the soft start circuit are shown in Figures 3,6, and 9 of
 the '366 patent and described in 6:7-17, 6:35-7:18, 11:40-50, and 12:5-10. This structure
 requires a firequency variation signal and a pulse width modulation frequency signal.
 Power
 Construed under 112(6) with a function corresponding to the plain meaning and a structure
 shown in FIGs, 3,6, and 9 and described in 6:7-17, 6:35-7:18,11:40-50, and 12:5-10. The
 soft start circuit means does not include the "soft start capacitor 110" depicted in Figure 1
 disclosing the prior art. In addition, the soft start circuit is not limited to use of a low
 firequency oscillator to generate the signal driving the soft start ftmction or to a signal that
  cyclically repeats; the specification expressly contemplates various sources for the soft start
  signal and such a signal need only vary once from a relatively lower to a higher value during
  the soft start period in order to perform the ftmction recited for the soft start circuit means.




        '^This term appears in claims 1,9, 16, and 21 ofthe '366 patent.

                                                   18
 Court
 Means plus function, subject to § 112II6.

 The functions ofthe soft start circuit should be construed in accordance with the plain
 meaning ofthe claims setting forth such soft start circuit functions.

 The corresponding structures related to the soft start circuit are shown in Figures 3,6,and 9 of
 the '366 patent and described in 6:7-17, 6:35-7:18,11:40-50, and 12:5-10. This structure
 requires a frequency variation signal and a pulse width modulation frequency signal.

       Following reexamination, claim 1 ofthe '366 patent requires"a soft start circuit means

for providing a signal instructing said drive circuit to disable said drive signal during at least a

portion of said on-state of said maximum duty cycle." ('366 patent, cl. 1) Previously,in a

related action, the Court construed "a soft start circuit means" as a means-plus-function element

with the function construed as the plain meaning and the corresponding structure as shown in

Figures 3,6, and 9 and as described in 6:7-17, 6:35-7:18, 11:40-50, and 12:5-10 ofthe '366

patent. (See C.A. No. 12-540-LPS D.I. 87 at 14-16) Thus,the parties agree that the "soft start

circuit means" is a means-plus-function term governed by 35 U.S.C. § 112(f)*® and that the

function is the plain meaning and the structure is as the Court previously identified. (See D.I. 81

at 6; D.I. 83 at 23)

       In the same related litigation, the Court clarified that its "claim construction does require a

frequency variation signal," rejecting Power's contrary position. (C.A. No. 12-540-LPS D.I. 338

at 6) Power now asks the Court to reach a different conclusion, while ON seeks to memorialize

the previous construction by having the Court adopt it here. (See D.I. 83 at 24; D.I. 91 at 6)



        *®The Patent Act provides:"An element in a claim for a combination may be expressed as
a means or step for performing a specified function without the recital of structure, material, or
acts in support thereof, and such claim shall be construed to cover the corresponding structure,
material, or acts described in the specification and equivalents thereof." 35 U.S.C. § 112(f).

                                                  19
       As the Court pointed out in the related litigation, the corresponding structure (that the

parties still agree on)states that the "soft start circuit" is provided with a "frequency variation

signal" and a "pulse width modulation jfrequency signal." ('366 patent at 6:49-52; see also id.

Fig. 3) Power argues that the corresponding structure does not require a frequency variation

signal and that "any slowly varying signal may be used instead"(D.I. 81 at 7), citing to the

following structure in the specification as support:

               Although the presently preferred frequency variation signal 400 is a
               triangular waveform, alternate frequency variation signals such as
               ramp signals, counter output signals or other signals that vary in
               magnitude during a fixed period oftime may be utilized as the
               frequency variation signal.

('366 patent at 6:44-48) In the Court's view, this excerpt explains that different types of

frequency variation signals may be used, not that signals other than frequency variation signals

may be used.

       ON further argues that the Court should clarify that the soft start circuit requires both a

frequency variation signal and a pulse width modulation frequency signal. {See D.I. 83 at 24) As

both signals must be provided to the soft start comparator in order for it to have an output

comparing the magnitudes ofthe two signals, the Court agrees with ON. (See id. at 25;'366

patent at 7:12-18, Fig. 3)




                                                  20
               2.     '788 and '475 Patents


                       a.     "the feedback signal cycling [periodically] between a first state
                               and a second state when the power supply operates normally"'^

 ON
 Plain and ordinary meaning.

 Alternatively,"a feedback signal repeatedly varying between two states when the power
 supply operates normally"
 Power
"the feedback signal cycles between discrete first and second logic states; i.e. does not
continuously vary in an analog fashion"
 Court
 "the feedback signal cycles between discrete first and second logic states; i.e. does not
 continuously vary in an analog fashion"

       The parties dispute whether the feedback signal is digital, such that it cycles between two

discrete or binary states, or analog, such that it varies continuously between the two states. To

Power, it is "fimdamental to the operation ofthe inventions" that "the feedback signal cycles

between two discrete logic states and does not vary continuously in an analog fashion." (D.I. 81

at 8; D.I. 91 at 6) The patent provides that "[djuring operation, the feedback signal periodically

pulses between a low state and a high state depending on the amount of power required on a

secondary winding." ('788 patent at 5:25-27) Power argues that a POSA would understand

"pulse" to coimote "a sudden change in state, not gradually varying over time." (D.I. 81 at 9)

ON contends that the invention would operate just as well with an analog feedback signal, but

does not cite the patent for this assertion. {See D.I. 95 at 5-6)




       '^This term appears in claim 1 ofthe '788 patent and claim 17 ofthe '475 patent.

                                                  21
       The Court is not persuaded by ON's arguments. The figures in the patent show the

feedback signal as having one oftwo discrete logic states over time. {See '788 patent, Figs. 2,4)

                               b.     "a timer"'^


 ON
 "a circuit element such as a capacitor or digital counter that provides a signal representative of
 a measurement oftime"

 Power
 Plain and ordinary meaning.

 Alternatively,"a circuit that measures elapsed time'
 Court
 "a circuit element such as a capacitor or digital counter that provides a signal representative of
 a measurement of time"


       The parties dispute whether a timer can be a single discrete circuit element. The

Summary ofthe patent provides:

               The timer may be a digital counter. An oscillator with a
               predetermined frequency may be coupled to the counter. The
               oscillator may have a control input for changing the predetermined
               frequency and a first current source coupled to the oscillator
               control input to generate a first frequency. A second current source
               may be coupled to the oscillator control input to generate a second
               frequency. The counter's output may be coupled to the first and
               second current sources. The timer may be a capacitor which is
               adapted to be charged at a first rate from a first threshold to a
               second threshold to generate a first predetermined period. The
               capacitor may be discharged from the second threshold to the first
               threshold at a second rate to generate the second predetermined
               period. The capacitor may also be reset to a voltage below the first
               threshold each time the feedback signal cycles.

('788 patent at 1:65-2:12)(emphasis added) ON argues that the patent clearly describes two

embodiments ofa timer- a digital counter and a capacitor. {See D.I. 81 at 11) Power argues that


       '^"This term appears in claims 1 and 2 ofthe '788 patent.

                                                 22
ON ignores the rest ofthe passage. (See D.L 83 at 27) Power adds that the timer must be a

circuit made up of multiple components, because "additional circuitry beyond just a counter or

capacitor is required for an operational timer capable of satisfying the recited purpose." (D.I. 81

at 11) The Court agrees with ON,however, that "[i]t is unremarkable that other elements must

interact with the timer for the invention as a whole to operate." (D.I. 95 at 7)

         Power's claim differentiation argument(see D.I. 81 at 12)is without merit, because

dependent claims 5 and 8, which claim the timer as a capacitor and digital counter, respectively,

are appropriately differentiated from independent claim 1, which claims a timer generally,

                        c.     "timing the feedback signaP'*^

 ON
 "measuring the amount oftime that passed between two successive transitions ofthe feedback
 signal"^®
 Power
 "measuring the elapsed time between cycles ofthe feedback signal"
 Court
 "measuring the amount oftime that passed between two successive transitions ofthe feedback
 signal"

         Both parties agree that "timing the feedback signal" refers to measuring the time between

one transition point in the feedback signal to the next. (See D.I. 81 at 12-13; D.I. 95 at 8)

Because "cycle" can be confused as being the transition from a first state to a second state and

back to a first state, the Court will adopt ON's revised proposed construction.




         ^^This term appears in claim 17 ofthe '475 patent.

         ^°In ON's responsive brief, ON revised its proposed construction to that shown in the
chart.

                                                 23
III.   CONCLUSION


       The Court construes the disputed terms as explained above. An appropriate Order

follows.




                                              24
